DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/04/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 8: the prior art fails to disclose a specific circuit comprising:  
	a sensor configured to sense a current signal flowing through the electrical load as a result of the one of a first voltage signal or a second voltage signal injected into a signal propagation path; and 
	processing circuitry coupled to the signal generator and the sensor, the processing circuitry configured to: 

		execute an approximation procedure of the sensed current signal via the 	linear combination, the approximation procedure comprising updating first and 	second linear combination coefficients until a target approximation is reached, 	wherein updated values of the first and second linear combination coefficients at 	the reached target approximation are indicative of an admittance of the electrical 	load, and 
		calculate the admittance of the electrical load as a function the updated 	values of the first and second linear combination coefficients at the reached 	target approximation.
	Furthermore, the combination of above limitations with the rest of claimed limitations causes the claimed circuit distinguishing from the prior art.
Regarding independent claim 1: this claim is the corresponding method that executed by the circuit of claim 8 and will be allowed under the same reasons that applied to claim 8.
Regarding independent claim 14: this claim is the corresponding audio system that includes the circuit of claim 8 and will be allowed under the same reasons that applied to claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Noro et al. (US 4980920)
Woelfl et al. (US 8538032)
Crawley et al. (US 20140126730)
Botti et al. (US 20170150281)
Lesso et al. (US 20200186927)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID L TON/Primary Examiner, Art Unit 2654